      Case 1:18-cv-04438-AT-BCM Document 254 Filed 05/05/20 Page 1 of 1




                                                                    John B. Simoni, Jr. ,
                                                                    Senior Partner
                                                                    212.695.8100 | ext. 320
                                                                    jsimoni@goetzfitz.com
                                             May 5, 2020

BY ECF

Honorable Barbara Moses
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Morgan Art Foundation Ltd. v. McKenzie, et al., 18-cv-04438-AT

Dear Judge Moses:
        This firm represents Defendants/Counterclaim-Plaintiffs Michael McKenzie and American
Image Art (collectively “AIA”) in the above-referenced matter, and write concerning the letters filed
by James Brannan, as Personal Representative of the Estate of Robert Indiana (“Estate”), and
Morgan Art Foundation Ltd. (“Morgan”) on May 4, 2020. In accordance with your Honor’s April
24, 2020 order, AIA filed its Proposed Fourth Amended Answer, Counterclaims, and Cross-claims
together with a redlined comparison showing the changes from the operative pleading. Both the
Estate and Morgan filed letters in opposition to AIA’s request to file its Fourth Amended Answer
on May 4, 2020.
        AIA respectfully requests an opportunity to respond to these letters by Thursday, May 7,
2020. The letter-oppositions contain factual and legal arguments that require AIA’s response so that
this Court may have a complete picture of the sheer necessity of AIA’s filing of its Fourth Amended
Pleading to preserve and protect its rights in this complex action. We suggest a five-page limit on
this reply.


                                                      Respectfully submitted,
                                                      GOETZ FITZPATRICK LLP


                                                       By:__/s/ John B. Simoni, Jr.___
                                                             John B. Simoni, Jr.
CC All Counsel (via ECF)
